Citation Nr: 1616832	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-24 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter 


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1943 to December 1945, including service in World War II for which he was awarded the Bronze Star Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied entitlement to TDIU.

The Veteran and his daughter testified before the undersigned at a Board hearing in June 2015.  A transcript of that hearing has been reviewed and associated with the claims file.

This matter was before the Board in June 2015, at which time it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the evidence is at least in equipoise as to whether he is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities.

 
CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities on an extraschedular basis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants entitlement to a TDIU.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act (VCAA) of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014), is necessary.

Legal Criteria and Analysis

A TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19, 4.25. 

Generally, to be eligible for a TDIU, a schedular percentage threshold must be met. If there is only one service-connected disability for TDIU purposes, it must be rated at least 60 percent disabling.  If there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)). The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

In this case, service connection is in effect for bilateral hearing loss, evaluated as 40 percent disabling; tinnitus, evaluated as 10 percent disabling; residuals of cold injury, right foot, evaluated as 10 percent disabling; and residuals of cold injury, left foot, evaluated at 10 percent disabling.  The appellant's combined disability evaluation is 60 percent.  Therefore, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, in February 2016, the Veteran's claim was forwarded to the Director of VA's Compensation and Pension Service for extraschedular consideration.  The Director determined that the evidence of record did not show an exceptional or unusual disability picture as to render the application of the regular rating schedular impracticable nor did they interfere with employment, therefore consideration of entitlement to individual unemployability on an extraschedular basis was denied.  

The Board may now review the decision of the Director of Compensation and Pension Service with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

In a statement dated in April 2006 and received in October 2009 from an instructor from the AARP Tax-Aide Program, it was noted that he had known the Veteran for 10 years.  During that time, he noticed the increasing problem the appellant had with hearing.  He mentioned that questions and answers had to be repeated to the appellant.  However, his desire to volunteer made him a valuable asset to the program. 

The Veteran was afforded a VA examination for his service-connected hearing loss and tinnitus in January 2012.  At the time of the examination, he reported that his hearing loss impacted ordinary conditions of daily life, including the ability to work.  He stated that he was unable to hear because of other noises and that sometimes he could not make out what was being said.  He mentioned that he worked as a Treasury Agent for over 25 years and now volunteered as an AARP tax volunteer.  The appellant reported that he talked loudly and people did not want their tax information "out there."  Further, he noted that he was 86 years old and no one would hire him.  Lastly, he informed the examiner that he took classes and had problems hearing the instructor sometimes.  

The examiner opined that hearing alone did not preclude the Veteran from securing and maintaining substantially gainful employment, to include both physical and/or sedentary employment.  She noted that the examination results showed that the Veteran had a stable moderately-severe to severe sensorineural hearing loss, which posed challenges for him to hear and understand normal conversational level speech.  The appellant's current level of hearing loss and fair to poor word discrimination abilities would make communication with others difficult in a quiet environment, with greater difficulty expected in adverse listening situations.  She noted that for complete clarity and understanding, the Veteran would benefit from directions being presented both verbally and in writing.  

In the Veteran's application for a TDIU received in March 2012, he reported that his hearing disability precluded him from securing any substantially gainful occupation.  He noted that he last worked in 1981 as an accountant before he retired.  With regard to education, he had a college degree and a Masters in Military Science.  However, he had not had any education and training since becoming too disabled to work.  

The appellant was afforded an additional VA audiology examination in May 2014.  The Veteran again reported that his hearing loss impacted ordinary conditions of daily life, including the ability to work.  He reported that he noticed a decrease in his hearing, especially after a fall in April 2012 which required hospitalization for a week.  It was noted that the Veteran hit the back of his head but did not lose consciousness.  

During the June 2015 Board hearing, the Veteran stated that he last worked in 1981 as an auditor/investigator, however, his hearing loss disability was not instrumental in his retirement.  He stated that he qualified for retirement and retried.  There was an indication that the Veteran would not be able to fully work his previous job as an auditor/investigator due to his hearing disability.  The Board notes that during the hearing, the claimant had extreme difficulty hearing questions asked.  It was noted that the appellant could not discriminate words during the hearing. 

In a November 2015 VA opinion, the examiner determined that, based on a review of the evidence, the appellant's cold injury residuals of the bilateral feet would impact his ability to do a job requiring prolonged standing, walking, heavy lifting, and carrying.

In a December 2015 audiological opinion, the examiner noted that the VA examination results dated in May 2014 showed that the appellant had hearing loss which posed significant challenges for him to hear and understand normal conversational level speech.  She noted that the appellant wore binaural amplification to better aid him in conversations in a noisy environment.  Continued and consistent use of the hearing aids was expected to aid the Veteran in hearing and understanding speech better in adverse listening situations, especially with use of visual and contextual cues.  The examiner reported that the American with Disabilities Act (ADA) had provisions that a person not be discriminated against on the basis of disability.  In terms of hearing, under the ADA, an employer would make reasonable accommodations as necessary to facilitate communication, provide for a safe work environment, etc.  Additionally, vocational rehabilitation offered counseling and other services to assist people in securing employment, including def and hard-of-hearing individuals.  The Veteran would be expected to have significant difficultly hearing with his hearing aids in adverse listening environments, however, with the use of the binaural amplification, use of visual and contextual cause, and ADA accommodations as appropriate, the Veteran would be expected to be able to obtain and/or maintain gainful employment and to be employable in a physical or sedentary capacity.

The examiner noted that in forming her opinion, the clinician asked: "Does the Veteran's hearing loss impact ordinary conditions of daily life including ability to work:" She noted that an opinion was not rendered on whether or not the Veteran is able to work in a particular environment at a particular task or position, but rather whether or not the Veteran would be able to obtain and maintain gainful employment.  She stated that as noted in the opinion, there were services and accommodations which could be made to assist in securing employment, including deaf and hard-of-hearing individuals.  

In a February 2016 recommendation from the appeals management center (AMC) the decision review officer (DRO) determined that that a review of VA treatment records did not indicate that the Veteran's service connected conditions had an impact on his ability to maintain employment.  Further, none of the available evidence revealed any of the Veteran's conditions warranted an increased evaluation.  The DRO opined that the totality of the evidence did not show that the Veteran was unemployable under any circumstances because of service-connected conditions.  She noted that the VA examiner determined that the appellant was capable of sedentary work.  Therefore, entitlement to extraschedular TDIU was not warranted.

Based on the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the appellant's service-connected disabilities preclude him from substantial gainful employment.  The evidence in favor of the claim includes the competent and credible statements by the Veteran noting that his hearing loss prevents him from working and the transcript of the Board hearing demonstrating that the appellant had extreme difficulty hearing questions asked due to his hearing disability.  Also of record is the January 2015 VA examiner's opinion indicating that the appellant's bilateral foot condition impacted his ability to perform a job requiring prolonged standing, walking, heavy lifting, and carrying. 

The Board acknowledges the negative opinions provided by the January 2012 and December 2015 VA examiners.  Notwithstanding, the evidence still suggest that the Veteran's service-connected disabilities preclude gainful employment.  In this regard, the January 2012 VA examiner opined that the Veteran's hearing loss disability did not prelude him for securing and maintaining substantially gainful employment, however, the examiner failed to discuss the effects of the condition in light of the Veteran's educational and occupational background.  Moreover, while the December 2015 VA examiner opined that with appropriate accommodations made in accordance with the American with Disabilities Act, the Veteran would be able to obtain and/or maintain gainful employment and be employable in a physical or sedentary capacity, there is no indication that she considered the lay evidence of record.  Finally, the question of unemployability has been deemed not to be medical in nature, but rather is a question for the trier-of-fact.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).


In light of the above evidence, the Board finds the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).


ORDER

Entitlement to a TDIU is granted on an extraschedular basis, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


